  Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 1 of 7 PAGEID #: 164



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

        v.                                 Case No. 2:17-cr-99

Edith Lodegari Dominguez-
Leguizamo

                             OPINION AND ORDER
        Defendant pleaded guilty to the charge of conspiracy to
possess with the intent to distribute heroin in violation of 21
U.S.C. §846.     By judgment filed on September 25, 2017, defendant
was sentenced to a term of incarceration of 78 months.                  She has
been in custody approximately 47 months.            According to the Bureau
of Prisons (“BOP”), defendant’s release date is October 4, 2022.
See www.bop.gov/inmateloc/ (last visited March 16, 2021).
        On September 11, 2020, defendant filed a pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018, stating that she was at risk
from COVID-19 due to her health conditions.            Doc. 47.    Counsel was
appointed to represent the defendant.              Counsel filed a notice
indicating that she would not be filing a supplement to the motion.
Doc. 53. The government responded on November 28, 2020, contending
that defendant failed to demonstrate that she had exhausted her
administrative remedies as required under §3582(c)(1)(A). Doc. 55.
This court denied the defendant’s motion without prejudice due to
her failure to demonstrate exhaustion.           Doc. 56.
        On January 25, 2021, defendant filed another motion for
compassionate release, relying again on the risks posed by COVID-19
due to her health conditions.        Doc. 57.    On March 4, 2021, counsel
filed    a   notice   indicating    that   she    would   not    be   filing     a
  Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 2 of 7 PAGEID #: 165



supplemental memorandum, noting that defendant does not have a
disease which puts her at enhanced risk from COVID-19.               Doc. 61.
On March 18, 2021, the government filed a response in opposition to
the motion.     The government argued that: the court should defer to
the expertise of the BOP in determining who should qualify for
early release; defendant has not exhausted her administration
remedies regarding her COVID-19 risk; defendant has failed to
establish an extraordinary reason for compassionate release; and
defendant’s motion should be denied based on the factors in 18
U.S.C. §3553(a).     Doc. 62.
I. Exhaustion of Administrative Remedies
      Under §3582(c)(1)(A)(i), a motion for reduction in sentence
for “extraordinary and compelling reasons” can be filed with the
court if the defendant has exhausted his administrative remedies.
If the defendant presents her request to the warden and receives no
response within thirty days, she may then file a motion in the
district court.      See United States v. Daniels, No. 4:08-CR-0464-
SLB, 2020 WL     1938973 at *2-3 (N.D. Ala. Apr. 22, 2020); Guzman v.
United States, No. 2:10-CR-161, 2019 WL 1966106, at *2 (E.D.Tenn.
May 2, 2019).     This exhaustion requirement is not jurisdictional,
but   is   a   mandatory   condition   which    must   be   enforced    if   the
government timely objects to the failure to exhaust. United States
v. Alam, 960 F.3d 831, 833-834 (6th Cir. 2020).
      With her most recent motion, defendant has attached a response
from the warden dated August 20, 2020, to her request for a
reduction in sentence.      Doc. 57, p. 13.      This document stated that
it was in response to defendant’s request for a reduction in
sentence due to her debilitated medical condition. The request was


                                       2
     Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 3 of 7 PAGEID #: 166



denied because defendant did not meet the medical criteria for a
debilitated medical condition.           There is no mention of COVID-19 in
this document.
        Defendant states that she is at risk from COVID-19 due to her
health concerns.        To the extent that defendant argues that she has
debilitating health conditions, the risk of COVID-19 exacerbating
those     conditions     is   arguably      related    closely   enough     to    her
underlying health conditions for the court to consider that issue
as well.        However, defendant also contends that her health has
declined due to the lack of health care at the institution, and
that she is at high risk of contracting the virus due to the
failure of staff to follow precautionary practices, such as wearing
masks.        She has submitted no proof that she has exhausted her
administrative remedies in regard to these complaints, and those
grounds will be dismissed without prejudice.
II. Standards for Compassionate Release
        Under 18 U.S.C.       §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)          if   the   court      finds     that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to    define    what   constitutes     an       “extraordinary   and    compelling”
reason.       See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term     of    imprisonment[.]”          §3582(c)(1)(A).          The    grant      of
compassionate release is at the discretion of the court.                       United


                                            3
     Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 4 of 7 PAGEID #: 167



States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
       As the government notes, §3582(c)(1)(A) also requires that
“such a reduction is consistent with applicable policy statements
issued by the Sentencing Commission[.]”                      §3582(c)(1)(A).       The
United States Sentencing Guidelines, §1B1.13 and Application Note
1,    define    what   constitutes     an       “extraordinary       and   compelling”
reason.        However, the Sixth Circuit has held that the policy
statements contained in §1B1.13 do not apply to cases in which an
inmate files a motion for compassionate release, and that district
courts     have     full   discretion       to    define     what    constitutes    an
“extraordinary and compelling” reason without consulting the policy
statement. See Jones, 980 F.3d at 1111. Therefore, the court will
not base its decision on the policy statements.                     The court further
notes that although this court may consider any decisions of the
BOP regarding a whether a defendant should be released, the BOP
applies its own regulatory standards to such requests which do not
limit this court’s discretion under §3582(c)(1)(A).
III. Defendant’s Medical Conditions
       Defendant, who is 44 years old, alleges that she has medical
conditions which may be exacerbated by COVID-19.                       In addressing
this issue, the court will consider all of the materials she
submitted      in   her    motions   (Docs.       47   and   57).      Defendant   has
submitted medical records indicating that she was diagnosed with
hyperthyroidism in March of 2018 and takes prescription medication
for this condition.          Doc. 57-1, p. 1.          These records also report
that she has hyperlipidemia (high cholesterol), hypermetropia and
myopia (eye conditions), dental caries, and an unspecified injury
to her shoulder and upper arm.                  Doc. 57-1, p. 3.       Defendant has
submitted an individualized needs plan prepared by the institution,

                                            4
  Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 5 of 7 PAGEID #: 168



which states that defendant is in the CARE1 category (healthy or
simple chronic care), that defendant has no medical restrictions,
and that she is cleared for regular duty and food service.                  Doc.
57-1,   p.    11.     The   warden    denied     defendant’s     request     for
compassionate release on August 20, 2020, noting that defendant was
medically stable.     Doc. 57-1, p. 13.       According to the presentence
investigation report (“PSR”), defendant denied any physical health
conditions.    The medical records submitted do not establish that
defendant has any extraordinary health concerns.
     The Centers for Disease Control (“CDC”) have posted lists of
conditions which pose or may pose a risk of serious illness due to
COVID-19, found at https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html (last visited
March 16, 2021).       None of defendant’s conditions are on those
lists. Any risk of exacerbation is also mitigated by the fact that
322 staff and 328 inmates at Hazelton FCI, where defendant is
incarcerated, have received the COVID-19 vaccine, and currently
only 4 inmates and 4 staff have tested positive for COVID-19.               See
https://www.bop.gov/coronavirus (last checked March 19, 2021).
     The court concludes that the defendant’s health conditions do
not constitute an extraordinary and compelling reason for her
release.
IV. §3553(a) Factors
     The court must also address the applicable §3553(a) factors.
The offenses in this case were serious.          Defendant participated in
a conspiracy to possess with the intent to distribute heroin.
According to the PSR, defendant distributed heroin for 8 months and
stored heroin at her residence.            She was an organizer, leader,
manager or supervisor, and directed the activities of at least 2

                                       5
  Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 6 of 7 PAGEID #: 169



co-conspirators who delivered heroin to customers and transmitted
drug proceeds to Mexico.         She was held accountable for relevant
conduct in the amount of approximately 2 kilograms of heroin.                Her
sentencing range under the Guidelines was determined to be 108-135
months (the government agreed that a 2-level enhancement for
maintaining    premises    should      not    apply).     After    a   downward
departure, the applicable range was 78-97 months, and the court
imposed a lenient sentence of 78 months at the bottom of the range.
    As to the history and characteristics of the defendant, the
defendant had no prior criminal record and was in Criminal History
Category I.    She was raised in poverty in Mexico, and entered the
United States illegally in 1992.            She has a history of employment
and has 2 adult children in the United States.               She reported no
prior history of substance abuse.            She is subject to deportation
after serving her sentence, and she is not eligible for release on
home confinement by the BOP.
     Defendant has served approximately 47 months of her 78-month
sentence.     In   light    of   the    seriousness     of   the   offense       of
conviction, which included defendant’s extensive involvement in the
distribution of heroin, an addictive and dangerous drug, a reduced
sentence would not be sufficient to reflect the seriousness of the
offenses, promote respect for the law, provide just punishment,
afford adequate deterrence and protect the public from more crimes
by the defendant.      The court concludes that the §3553(a) factors
warrant denying defendant’s motion for a reduced sentence.                  Even
assuming, arguendo, that defendant’s health conditions constitute
an “extraordinary and compelling reason” for a sentence reduction,
that reason is outweighed by the statutory factors which militate
against defendant’s early release.

                                        6
  Case: 2:17-cr-00099-JLG Doc #: 63 Filed: 03/22/21 Page: 7 of 7 PAGEID #: 170



V. Conclusion
     In accordance with the foregoing, defendant’s motion for a
reduced sentence (Doc. 57) is denied.


Date: March 22, 2021                      s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                       7
